Case 6:20-cv-00304-JDC-PJH Document1 Filed 03/09/20 Page 1of 4 PageID#: 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF LOUISIANA

 

DIVISION
SHARON ANN CATALON, ) Civil Action No.
Plaintiff, )
vs. )
GULF COAST BANCSHARES, INC. ) Jury Trial Requested
d/b/a GULF COAST BANK )
Defendant )

COMPLAINT
1.

NOW INTO COURT, through undersigned counsel, come SHARON ANN CATALON,

who respectfully submits a complaint pursuant to the FMLA and does allege as follows,
JURISDICTION AND VENUE
2.

This is an action for monetary relief for violation of the Family and Medical Leave Act,
codified at 29 U.S.C Section 2601 et. Seg. Jurisdiction is based on 29 U.S.C. Section 2617(a)(2)
and 28 U.S.C. Section 1331.

3.

Venue is proper in this district pursuant to 28 U.S. Code § 1391. The defendant can be

found, resides, and conducts business in this district. Furthermore, all of the events or omissions

giving rise to the claim occurred in this district.
THE PARTIES AND RELATED ENTITIES

4.
Case 6:20-cv-00304-JDC-PJH Document1 Filed 03/09/20 Page 2 of 4 PagelID#: 2

Gulf Coast Bancshares, Inc. d/b/a Gulf Coast Bank (“GCB” or “Defendant”) is a
commercial bank conducting business within this district whose principal place of business is
220 S. State St., Abbeville, La 70510.

2.

At all times referred to in this Complaint, the Defendant was engaged in industry or
activity affecting commerce.

6.

The Defendant was the Plaintiffs “employer” within the meaning of 29 U.S.C. Section
2611(4).

Ts

SHARON ANN CATALON (“Catalon” or “Plaintiff’) is an individual and resident of
the state of Louisiana. She was an employee of Gulf Coast Bank employed as a branch
manager/supervisor at all times pertinent hereto.

FACTUAL ALLEGATIONS
8.

Ms. Catalon was hired by GCB on November 11, 2013. In her four and a half years of
employment with GCB, Ms. Catalon performed her work to the best of her abilities and received
positive performance reviews.

9.

In November of 2017, Catalon learned that her husband was suffering from COPD. In

March of 2018, she informed GCB Of her intent to take time off pursuant to the FMLA in order

to care for her husband, whose medical condition required constant care. She advised GCB of
Case 6:20-cv-00304-JDC-PJH Document1 Filed 03/09/20 Page 3 of 4 PagelID#: 3

the anticipated dates of her requested 30-day FMLA leave, during which period she offered to be
available to assist other employees via phone.
10.

That same day, Catalon received an email stating that her supervisors would “need to
speak with [Catalon].” The next day at work, Chris Juneau came into Catalon’s office and told
her that she was “being replaced.” In disbelief, Catalon asked if that meant she “didn’t have a
job.” Ms. Juneau responded that she “must be replaced because she is a branch
manager/supervisor.”” However, at that time, there was at least one other branch operating
without a manager/supervisor. Furthermore, Catalon had personal knowledge of at least three
other manger/supervisors that had taken extended FMLA leave and were able to return to their
branch and position without incident.

11.

After the above exchange, GCB surreptitiously relocated a supervisor from another
branch to replace Catalon. This replacement itself left a branch without a manager/supervisor.
Furthermore, upon information and belief, Catalon’s replacement was pregnant and intended on
taking FMLA leave herself in the near future.

COUNT 1: FMLA RETALIATION
Family and Medical Leave Act 29 U.S.C. Section 2601, et seq.
I2,

Defendant intentionally and willfully violated the FMLA and federal law by discouraging
Plaintiff from exercising her rights under the FMLA and then permanently replacing her in

retaliation for taking reasonable leave.

13.
Case 6:20-cv-00304-JDC-PJH Document 1 Filed 03/09/20 Page 4 of 4 PagelID#: 4

Upon information and belief, Plaintiffs position was given to an employee from another

branch in retaliation for Plaintiff's request for FMLA leave.
14.

The FMLA allows an employee to take up to 12 weeks of unpaid, job-protected leave per
year to care for a seriously ill family member. The Plaintiff satisfies the eligibility requirements
for FMLA as she had worked full-time for the Defendant for more than one year and the
Defendant employs more than 50 employees in a 75-mile radius.

15.

Accordingly, the actions and conduct of the Defendant set forth herein constitute
intentional interference, restraint, and denial of Plaintiffs rights under the FMLA and for
retaliation for Plaintiff's request for such rights in violation of 29 U.S.C. 2615 in the following
non-exclusive particulars:

a. Discouraging Plaintiff from exercising requested FMLA leave; and
b. Retaliating against the Plaintiff for requesting FMLA leave.

WHEREFORE, the Plaintiff, SHARON ANN CATALON, prays that:

1. she be awarded damages, including, but not limited to, liquidated damages, against

Defendant for its violation of the FMLA;

2. she be awarded all costs and expenses incurred, including reasonable attorney’s fees; and
any and all relief that this Court deems just and equitable.
Trial by jury is hereby requested.

Ww

      
   

d

¢ - c= a“
Dylan T. Heard, 36491

1224 N. Parkerson Ave.

PO Box 450

Crowley, Louisiana 70527-0450
Ph: 337-783-7777

Fax: 337-783-9079

Attorney for Sharon Catalon

Respectfully Submitte

 
